Exhibit 10.36

 


LICENSE AND COLLABORATION AGREEMENT

 

This license and collaboration Agreement (“Agreement”) is made effective as of
August 1, 2002 (“Effective Date”), and entered into at Provo, Utah, USA, by and
among the following parties:

(1)    Online Investors Advantage Incorporated , a Utah corporation, located at
5252 North Edgewood Drive, Suite 325, Provo, Utah 84604 (“Online”);

(2)    Hon Leong Chong, an individual, whose Singapore passport number is
S0004804F and is residing at 10G Braddel Hill #04-28, Singapore 57926 (“Chong”);

(3)    Eric Lip Meng Tan, an individual, whose Singapore passport number is
S1349197I and is residing at 279 Balestier Road #07-07, Balestier Point,
Singapore 329727 (“Tan”) (hereinafter the individuals, Chong and Tan, are
collectively called Chong & Tan”);

(4)    Rejoice Edumedia Pte. Ltd., a Singapore entity having a business address
at  545 Orchard Road #09-01, Singapore 238882 (“Rejoice”) ;

(5)    Cappi Management Pte. Ltd., a Singapore entity having a business address
at 279 Balestier Road #07-07, Balestier Point, Singapore 329727 (“Cappi”)

(6)    Investools Asia Pacific Pte. Ltd., a Singapore company, having a business
address of 20 Kallang Avenue, Level One PICO Creative Centre, Singapore 339411
(Singapore Co.”); and

(7)    Investools Hong Kong Limited, a Hong Kong company, having a business
address.of 29th Floor, Wing On Centre, 111 Connaught Road Central, Hong Kong,
China 766698 (“Hong Kong Co.”), the Singapore Co. and the Hong Kong Co. being
referred to herein individually and collectively as the “Licensees”.

 

Any or all of the above parties shall be referred to herein as “Party”.

 

A.                                    WHEREAS, Online provides in-depth consumer
training via workshops, home study, and online subscriptions in optimum use of
Internet investment and financial management tools and services; and,

 

B.                                    WHEREAS, Rejoice, Cappi, Chong & Tan have
agreed to work to expand Online’s business in the Asian marketplace, including
the performance of marketing services, the distribution of the Online materials
and holding of previews and workshops initially in Singapore, Malaysia, Brunei
and Hong Kong;

 

C.                                    WHEREAS, Rejoice, Cappi, Online and Chong
& Tan have combined their resources, expertise and capital for the sole purpose
of  introducing and developing the above-mentioned Online business in the
marketplace stated above; and

 

D.                                    WHEREAS, the Parties are desirous to
define the terms of the collaboration between Online, Rejoice, Cappi and Chong &
Tan and to provide for a license from Online to the Licensees with the rights
and authorization necessary for it to carry out their purpose;

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the Parties to this Agreement do hereby agree to the following
terms and conditions: with effect from August 1, 2002:

 

Article 1.

 

Certain Definitions

 

1.1                               For the purpose of this Agreement, the terms
defined in this Article 1, shall have the meanings set out below. All
capitalized terms not defined in this Article 1, shall have the meanings
ascribed to them in other parts of this Agreement.

 

1.2                               “Agreement” shall refer to this License and
Collaboration Agreement.

 

1.3                               “Online” shall mean Online Investors
Advantage, Inc., a Utah corporation, a wholly owned subsidiary of INVESTools
Inc. through an intermediate parent, ZiaSun Technologies, Inc.

 

1.4                               “Chong & Tan” shall mean Hon Leong Chong, an
individual, and Eric Lip Meng Tan, an individual, collectively and individually.

 

1.5                               “Singapore Co.” shall mean Investools Asia
Pacific Pte. Ltd. , a Singapore company that has been formed by Online and Chong
& Tan and is a wholly-owned subsidiary of Online.

 

1.6                               “Hong Kong Co.” shall mean Investools Hong
Kong Limited, a Hong Kong company that has been formed as a wholly-owned
subsidiary of Online.

 

1.7                               “Territory” shall mean the countries of
Singapore, Malaysia, Brunei and Hong

Kong.

 

1.8                               “Profits” shall mean Revenues collected from
all sales of the Licensees, less all Licensees Expenses incurred by the
Licensees.

 

1.9                               “Revenues” shall mean all the monies earned
and collected, including VAT and Goods and Services taxes, by the Licensees from
the sales of Products in the Territory covered by this Agreement and outside the
Territory only with Online’s prior consent .

 

1.10                        “Accounting” shall mean a complete record of all the
financial transactions, accompanying spreadsheets, and records and these shall
be prepared and maintained by the management teams of the Licensees in
accordance with generally accepted accounting principles in the United States of
America.

 

1.11                        “Account A” shall mean the Citibank accounts set up
in the name of each of the Licensees which requires at least one signatory from
Online and one signatory from Chong & Tan, as provided in Exhibit 3.7.1 attached
to this Agreement, before any monies can be transferred out of this account.

 

2

--------------------------------------------------------------------------------


 

1.12                        “Account B” shall mean the Citibank accounts set up
in the name of each of the Licensees to which any two signatories from either
Online and/or Chong & Tan, as provided in Exhibit 3.7.2 attached to this
Agreement, may sign for any banking transaction.

 

1.13                        “Licensees’ Expenses” shall mean all expenses
incurred by each of the Licensees, including but not limited to the Licensees’
salaries and staff related expenses, all travel and transportation expenses,
office rental, office equipment and fixture maintenance, amortization and
depreciation charges, telecommunication expenses, utilities charges and
auditing/accounting expenses, and marketing and fulfillment costs and all
payments to Online, such as license fees, payments for preview speakers,
closers, workshop instructors and hosts, and payments for access to Online’s
website for customers, clients and participants, payments to call centers,
advertising/media companies, hotel and materials expenses, all taxes, including
value added taxes, and goods and services taxes, fees, duties and other charges
incurred by the Licensees.

 

1.14                      “Workshop” shall mean the one (1) or two (2) day
online investing workshops given by on-site instructors for the purpose of
providing training in online research and analysis of corporate stocks and
public stock markets including six-months free Online Website Access.

 

1.15                        “Public Workshop” shall mean a Workshop that is
marketed and provided to the general public with the assistance of Online, is
conducted by an instructor, usually provided by Online (“Public Instructor”) and
always includes a free preview meeting (“Preview”) conducted by a speaker
provided by Online (“Speaker”).

 

1.16                        Private Workshop” shall mean a Workshop that is
marketed and provided  solely by Licensees to the public or other groups and is
conducted by an instructor certified by Online but furnished by Licensees
(“Private Instructor”).

 

1.17                        “Home Study Program” shall mean a one day or two-day
home study program for the purpose of providing training in online research and
analysis of corporate stocks and public stock markets involving: (1) the
following materials: a set of VCD, workbooks and other publications providing a
self-study investing course, and (2) six-month free Online Website Access, for
which customers pay a set price established by Online.

 

1.18                        “Products” shall mean all Workshops and Home Study
Programs, as defined herein, as well as other investment and financial
management tools and services, that may be provided by Online in the future to
be included under the provisions of this Agreement, in the sole discretion of
Online.

 

1.19                        “Shareholders” shall mean the owners of shares of
the Licensees, as stated in paragraph 3.3.2.


 

3

--------------------------------------------------------------------------------


 

1.20                        “Online Website Access” shall mean access by
subscription to Online’s website provided for customers to use to research and
analyze stocks and the stock markets.


 

1.21                        “Online’s Business” shall mean the marketing, sale
and presentation of Online’s Workshops and Home Study Materials and the
providing of Online Website Access, as well as other investment and financial
management tools and services, that may be provided by Online in the future to
be sold in connection with this Agreement.


 

1.22                        “Licensees’ Business” shall mean the business of
facilitating the growth and development of Online’s Business in the Territory.

 

1.23                        “Masters” shall mean the Master Advertising
Materials, Master Participant Materials and Master Home Study Materials, all as
described in Section 5.

 

1.24                        “Trademarks” shall mean the trademarks, domain names
and trade names “INVESTools.”, “Investortoolbox” and/or “Online Investors
Advantage,” alone or with other words.  “Trademarks” shall also include any
Online rights to use trademarks of others collaborating with Online in Co-brand
Marketing of the Products, as described in Paragraph 4.1.6, including but not
limited to any trademarks used in Co-brand Marketing with Business Week and
CNBC.

 

1.25                        “Intellectual Property” shall mean all of Online’s
intellectual property associated with this Agreement, including but not limited
to the (1)Trademarks, (2) copyrights and concepts embodied in the Masters, (3)
all intellectual property included in the Online Website Access, (4) all
software, records, data and information regarding the business, customers,
operations and planning of the Licensees, including but not limited to
identification, sales and lead information regarding customers and potential
customers.

 

1.26                        “Rejoice”  shall mean a Singapore entity established
by Chong having a name and address given on the signature page below.

 

1.27                        “Cappi”  shall mean a Singapore entity established
by Tan having a name and address given on the signature page below.

 


ARTICLE 2.

 


FORMATION OF LICENSEES AND SUBSIDIARIES

 

2.1                               Name and Documentation of the Licensees.  The
name of the Singapore Co. is Investools Asia Pacific Pte. Ltd., a Singapore
company.    The name of the Hong Kong Co. is Investools Hong Kong Limited  
Copies of the original formation documents for the Licensees as filed, and
papers documenting any and all subsequent modifications of the Licensees (the
“Licensee Papers”)  have been provided by Chong & Tan to Online.  Chong & Tan
hereby represent and warrant

 

4

--------------------------------------------------------------------------------


 

that said Licensee Papers provided to Online are complete and accurate in all
respects.

 

2.2                               Purposes of Licensees.  The purposes of the
Licensees are:

 

2.2.1                        To provide a mechanism to enable Online and Chong &
Tan to pool their resources, expertise and capital to conduct the Licensees’
Business in the Territory.

 

2.2.2                        To obtain the licenses and authorizations herein
from Online to conduct the Licensees’ Business in the Territory according to its
stated Purpose.

 

2.3                               Ownership Interest, Subsidiaries.


 


2.3.1                        THE OWNERSHIP OF EACH OF THE LICENSEES IS 100%
OWNED BY ONLINE.  THE PARTIES UNDERSTAND THAT THE PREVIOUS OWNERSHIP OF THE
SINGAPORE CO. HAS BEEN 75% TO ONLINE AND 25% TO CHONG & TAN TOGETHER, AND THE
PREVIOUS OWNERSHIP OF THE HONG KONG CO. HAS BEEN 100% OWNED BY THE SINGAPORE CO.
ONLINE SHALL REIMBURSE CHONG & TAN, TOGETHER IN COMPENSATION FOR THEIR PREVIOUS
OWNERSHIP IN LICENSEES, THE FOLLOWING, TO BE DIVIDED BETWEEN CHONG & TAN AS THEY
DECIDE, (1) TWENTY FIVE THOUSAND AND TWO SINGAPORE DOLLARS (S$25,002.00) AND (2)
SEVENTY THOUSAND (70,000) SHARES IN INVESTOOLS INC..  ALL CORPORATE DOCUMENTS OF
LICENSEES SHALL BE IMMEDIATELY MODIFIED AND ANY OTHER LEGAL ACTION SHALL BE
TAKEN, AT THE SOLE DISCRETION OF ONLINE, TO EFFECT A CHANGE IN OWNERSHIP,
WHEREBY THE LICENSEES ARE EACH A WHOLLY-OWNED SUBSIDIARY OF ONLINE.

 

2.3.2                        The Parties agree that additional companies
subsidiary to Online (“Subsidiaries”) may be established, revised and/or
dissolved within the Territory, only with a prior written Board resolution, as
described herein.  Each Subsidiary shall be wholly-owned by Online and shall
sign an addendum making it subject to all of the provisions of this Agreement
as  a Licensee.

 

2.4                                 Exclusive Relationship, No Circumvention.

 

2.4.1                        It is expressly acknowledged and agreed to by the
Parties that all opportunities in the Territory to provide business in the
nature of the Licensees’ Business as described above, that comes to the
attention of, has been identified by and/or has been reviewed by either Online,
the Licensees, Rejoice, Cappi or Chong & Tan, individually or collectively,
shall be referred to the Licensees and shall be included in this Agreement.  As
such, notwithstanding the nature of the opportunity, or the entity and/or
individuals who actually discover the opportunity, the Parties shall be required
to pursue the opportunity only through the Licensees.

 

5

--------------------------------------------------------------------------------


 

2.4.2                        In no event, shall any of the Parties attempt to
circumvent a relationship between the Licensees and a customer or client
(“Customer Relationship”), whether for the purpose of personal gain, to convert
the Customer Relationship to a personal relationship with the customer or
client, or to provide the Customer Relationship to another person or entity.


 


2.4.3                        PURSUANT TO ARTICLE 6.4 THE LICENSEES, REJOICE,
CAPPI AND/OR CHONG & TAN AGREE THAT THEY SHALL NOT, INDIVIDUALLY OR
COLLECTIVELY, ESTABLISH OR OPERATE A BUSINESS OR ENTITY THAT IS COMPETITIVE WITH
OR CONDUCTS THE SAME OR SIMILAR BUSINESS TO THE LICENSEES’ BUSINESS, IN OR
OUTSIDE OF THE TERRITORY.

 

Article 3.

 

Structure and Operation of the Licensees

 

3.1                             Governance of the Licensees

 

3.1.1                        Chong & Tan are responsible for the role of
resident executive director.

 

3.1.2                        The composition of each of the Licensees’ Board of
Directors (the “Board”) shall initially be comprised of three (3) members, also
referred to as Directors, and is to be filled as follows:

 

3.1.2.1               Online shall fill Two (2) seats, including the positions
of the Chairman and the Secretary of the Board.

 

3.1.2.2               Chong & Tan shall decide which of them will fill only One
(1) director seat on the Board. The person not selected to fill said one
director seat shall be appointed as an alternate director to act for the
selected director and to attend meetings and vote only in the absence of the
selected director.  The alternate director shall not have any additional voting
powers or rights, except in place of and in substitution for the selected
director for whom he is appointed as alternative director.  An alternative
director shall ipso facto vacate office if the director for whom he is appointed
as alternate director vacates office as a member of the Board.  Chong and Tan
shall not represent that both of them are full directors of the Licensees in any
corporate or government document and shall not both serve on the Board at any
time or both vote as directors on any matter.  Chong & Tan shall ensure that the
Register of Directors of the Licensees identifies that the person selected as
alternate director is clearly designated as such, with no powers as a director,
except as indicated herein.

 

3.1.2.3               The Online Board Directors for both Licensees are or will
be Paul Helbling as Chairman and Secretary of the Board and David McCoy as Board
member.  The Board Director for Chong & Tan with respect to the Licensees is Hon
Leong Chong, with Eric Tan acting as an



6

--------------------------------------------------------------------------------


 

alternate director.  The Parties agree to immediately process all documents and
pass all Board resolutions necessary to establish this Board structure.

 

3.2                               Authority of the Board of Directors:

 

3.2.1                        The Board of The Licensees shall oversee the
disbursement of the Profits of The Licensees.

 

3.2.2                        The Board of The Licensees shall evaluate the
performance of all officers, management team and other personnel of the
Licensees and shall make all final decisions regarding the employment, duties
and compensation thereof.

 

3.2.3                        Voting.  Each member of a Licensee’s Board shall
have one (1) vote.  A Board meeting may be initiated by any Board member
directing a request to the Board Secretary, who shall establish the time, place
and agenda of the meeting.  All Board resolutions shall be approved by a
two-thirds (2/3) vote of those present at the meeting of which at least two (2)
must be Online Directors.  The Board meeting may be attended by each Board
member being present in person, by telephone, or via an approved circular
resolution.  All Board resolutions shall be approved with at least two Online
Directors’ signatures, one of which shall be that of the Chairman.  The
Secretary shall prepare all resolutions, minutes and other documentation of the
Board and maintain a record thereof.

 

3.3                               Funding and Ownership.   The Licensees have
been funded initially, as follows:

 

3.3.1                        Initial Capital:

 

3.3.1.1               Online’s cumulative initial capital contribution for the
Licensees has been a total of Seventy-Five Thousand Singapore Dollars (S
$75,000.00) in cash.

 

3.3.1.2               Chong & Tan’s cumulative initial capital contribution for
the Licensees has been a total of Twenty-Five Thousand and Two Singapore Dollars
(S$25,002.00) in cash.

 

3.3.2                      Revised Capital: Online hereby reimburses Chong & Tan
for their initial capital contribution by paying them together the payments
provided in Paragraph 2.3.1.

 

3.3.3                        Shareholder Ownership of the Licensees - Online
owns One Hundred percent (100%) of the shares of capital stock in the Licensees.

 

3.4                               Management Team.

 

3.4.1                        The management team for each of the Licensees
consists of Chong & Tan, who shall report to the Board, and shall be employed to
oversee the



7

--------------------------------------------------------------------------------


 

business operations of the Licensees. Hon Leong Chong is currently serving as
the President of each of the Licensees, and Eric Tan is currently serving as the
Executive Vice President of each of the Licensees.

 

3.4.2                        The total compensation for these positions to Chong
& Tan individually for all their work and responsibilities with respect to both
of the Licensees together shall be paid out of the Licensees’ Expenses, and
shall be determined according to the payment components described in the
attached Exhibit 3.4.2, incorporated herein.  Commissions on Revenues shall be
payable within fifteen (15) days of the receipt of such Revenues by the
Licensees.

 

3.4.3                        Chong & Tan understand and agree that they shall
fully comply with Online’s corporate policy (“Corporate Policy”), as explained
and provided to Chong & Tan by Online from time to time. Corporate Policy, as a
minimum, shall include the requirement that none of the following actions shall
be taken without the prior approval of the Board: (1) hiring or termination of
any senior executives of the Licensees, on a level such as the chief executive
officer and the chief financial officer, (2) compensation and/or benefit
revisions of any employee, and (3) entering into and/ or executing any contracts
or agreements affecting the Licensees, other than individual contracts for the
purchase of Products, or contracts associated with securing the necessary
facilities and resources for Workshops.  All hiring and termination of any
employee, and the adjustment of compensation and/or benefits shall be only be
done in accordance with the Annual and Monthly Budgets. Failure to comply with
Corporate Policy shall be grounds for immediate termination.

 

3.5                               Staffing and Use of Online Personnel. 
Licensees shall provide for its personnel and staff as follows:

 

3.5.1                        No senior executive employee shall be hired or
terminated by the Licensees, including but not limited to the chief financial
officer and the chief executive officer,  without the prior approval and
resolution of the Board.

 

3.5.2                        Licensees shall be responsible for its own staffing
needs, including employees and independent contractors (“Staff”).  However, all
Preview Speakers and Workshop Instructors must be approved and authorized solely
and exclusively by Online. Online shall provide the Licensees with Preview
Speakers and Workshop Instructors, at its standard rates.  The Licensees shall
pay Online for all travel, lodging and other per diem expenses incurred by the
Speakers and Workshop Instructors.

 

3.5.3                        Online shall assist the Licensees in the
development of a telemarketing center for the Territory when and to the extent
that such is approved by each of the Boards of Licensees.

 

8

--------------------------------------------------------------------------------


 

3.5.4                        Licensees shall comply fully with all local
governmental laws and regulations regarding its Staff.  Licensees shall utilize
appropriate contracts with its Staff that are  consistent with and carry out the
terms of this Agreement.

 

3.6                               Disbursement of Profits.

 

3.6.1                        At any time that Disbursements from Profits
(“Disbursements”) are made, the Licensees  shall each maintain in Accounts A and
B together a minimum amount of funds for use as working capital (“Working
Capital”) in the amount of at least US$215,000 (“Working Capital Minimum”).  No
Disbursements shall be made by the Licensees from Account A that would reduce
the Working Capital below the Working Capital Minimum.  The amount of the
Working Capital Minimum may be adjusted by the Board, in its sole discretion.

 

3.6.2                        The Licensees shall make all Disbursements from
each of its Profits directly to only Online, Rejoice and Cappi (collectively
“Disbursement Parties”).  All Disbursements to the Disbursement Parties shall be
made on the following basis: 75% of Disbursements to Online and 12.5% each to
Rejoice and Cappi  (“Disbursement Rights”).  All Disbursements shall be subject
to appropriate withholding taxes required in Singapore. Each of the Licensees
shall make Disbursement to the Disbursement Parties from time to time, as the
Board of the relevant Licensee deems necessary.  In any event, at the end of
each Fiscal Year, the Board shall distribute any Profits in Account A up to a
maximum of the Profits less the Working Capital requirement and the Monthly
Budget for the month of January of the next year.  For the avoidance of doubt,
the Disbursement Parties shall continue to have their respective interests in
the Distribution Rights on the balance of Profits that are not distributed.

 

3.6.3                        All Disbursements shall be made only by a
resolution of the Board.  Profits that are not distributed by the Board shall be
used to maintain the Working Capital and to develop infrastructure, investment,
research and development and other items and matters for the Licensees, only as
approved by the Board.  The Board shall have sole discretion in determining
Disbursements to be distributed.

 

3.7                               Banking.  Two bank accounts shall be
established in the name of each of the Licensees and both shall be maintained at
Citibank or other bank selected by the Board.

 

3.7.1                        The First account shall be the account into which
all Revenues received by the Licensees are deposited, defined above as “Account
A”.  All Revenues received by the Licensees from the sale of Products or from
any other source or activity shall be deposited directly into Account A.  This
Account A shall only be accessed with authorization of two (2)



9

--------------------------------------------------------------------------------


 

individuals, wherein at least one (1) individual must be a representative of
Online and one (1) individual must be either Chong or Tan. For a list of
authorized signatories for both entities on Account A see Exhibit 3.7.1.

 

3.7.2                        The Second account, defined above as “Account B,”
shall be operated by any two (2) authorized signatories from Online and the
Licensees, Money shall be transferred at the end of each month or from time to
time only with the prior approval of Online from Account A to Account B. A list
of authorized signatures for Account B is provided in Exhibit 3.7.2

 

3.7.3                        All checks drawn on the Account B in excess of Ten
Thousand United States Dollars (US $10,000.00) must also be signed by an
authorized representative of both the Licensees and Online. Multiple checks
shall not be drawn for the same transaction.

 

3.7.4                        The Licensees shall provide detailed monthly
statements of both accounts, Account A  and Account B, to Online at the end of
each month in its Monthly Report, described below.

 

3.7.5                        The Licensees’ funds in Account B shall only be
disbursed by the Licensees to cover actual expenses as they are incurred.  Any
excess funds in Account B shall be reported in the Monthly Report and shall be
maintained in Account B or, upon the direction of the Board, transferred to
Account A.

 

3.7.6                        Any and all Subsidiaries shall have both Accounts A
and B (“Subsidiary Accounts”) which shall be subject to the same provisions as
those applying to the accounts for the  Licensees herein, except that the
Subsidiary accounts shall be in the name of the Subsidiary.  Signatories for
each Subsidiary Account must comply with all local requirements including
residency requirements and must be approved in advance by both Licensees and
Online.

 

3.8   Budget.

 

3.8.1                        The Management Team of each of the Licensees shall
develop, and submit to the Board for approval, an annual budget and statement of
use of funds necessary to pay for that Licensee’s Expenses (“Annual Budget”). 
The Annual Budget for the next Fiscal Year shall be submitted to the Board no
later than one month before the end of the current Fiscal Year. In addition,
Monthly Forecasts shall be submitted to Online by the Licensees, as set forth
below.

 

3.8.2                        The fiscal year for the Licensees shall be January
1 through December 31 of each calendar year (“Fiscal Year”).

 

3.8.3                        By the 20th day of each month, the Licensees shall
each produce for Online a forecast of its estimated expenses for the next
upcoming month



10

--------------------------------------------------------------------------------


 

(“Monthly Forecast”).  The Monthly Forecast shall include two separate
components: (1) a forecast of all overhead expenses expected for the next month,
and (2) a forecast of all expected expenditures for Revenue generating activity
for the next month.

 

3.8.4                        Online shall review this Monthly Forecast and
deposit money from the Account A into the Account B for the Monthly Forecast, to
the extent that Account A funds are available after maintaining the Working
Capital.  Online may request the Board to review and approve or revise any
Monthly Forecast before depositing money in Account B to cover the Monthly
Forecast.

 

3.8.5                        No expenditures or liabilities exceeding the
Monthly Forecast shall be made in the name or on the credit of the Licensees
unless such expenses are for unforeseen and/or emergency needs (“Unexpected
Expenses”).  In any event the expenditures for Unexpected Expenses shall not
exceed One Thousand Singapore  Dollars (S $1,000.00) per month, without the
prior express written consent of Online. Expenditures for Unexpected Expenses
shall come first from any residual funds in Account B from prior payments from
Account A.  In the event that there are not sufficient funds in Account B for
the Unexpected Expenses, emergency payment for said funds may be made from
Account A in the sole unanimous discretion of the required signatories for
Account A.

 

3.8.6                        The Licensees and Chong & Tan have submitted a
budget to Online for the Remainder of Fiscal Year 2002 (“2002 Budget”).  This
Agreement contemplates that the 2002 Budget will reflect the expected activities
and expenses of Licensees for the remainder of 2002, subject to approval and/or
revision by Online.  The 2002 Budget shall not absolve Licensees from submitting
Monthly Forecasts to Online, which shall begin with the month of August 2002.

 

3.9                               Modification.  Except as provided herein, all
departures or changes from the Annual Budget and Monthly Forecasts shall require
the prior written approval of Online.

 

3.10                        Accounting.  The Management Team of the Licensees
shall be responsible for the management and financial affairs of the Licensees,
in accordance with the following:

 

3.10.1                  At all times during the continuance of the Agreement,
accurate books of account shall be maintained in accordance with generally
accepted accounting procedures in the USA, in which all matters relating to this
Agreement shall be entered. The books of account shall be open to examination by
Online or its agent upon reasonable notice and copies of the same may be taken
by Online or its agent.

 

3.10.2                  A complete accounting of the operation of the Licensees
shall be rendered in a written monthly report (“Monthly Report”) as of the close



11

--------------------------------------------------------------------------------


 

of business each calendar month to each Party hereto within ten (10) days after
the close of each month utilizing generally accepted accounting procedures in
the United States of America.

 

3.11                    Transition Provisions

 

3.11.1                  The Parties acknowledge that a prior agreement between
Online and Chong & Tan, namely the prior Joint Venture Agreement previously
effective on September 27, 2001, was terminated by a notice letter from Online
to Chong & Tan, effective August 1, 2002 (“Prior Agreement”).  Although the
Effective Date of the present Agreement is August 1, 2002, Licensees and
possibly Chong & Tan will have incurred expenses and disbursed payments
(“Transition Expenditures”) during the period between August 1, 2002 and the
date that this agreement is signed by Online given below (“Online Signature
Date”).  The Parties agree that no Transition Expenses shall be included as a
part of Licensees’ Expenses under this Agreement, except to the extent that
those Transition Expenses, if any, are approved in writing by Online. .

 

3.11.2                  The Parties agree that, as part of the conclusion of the
prior Joint Venture Agreement, the Licensees and Chong & Tan shall provide to
Online, to its satisfaction, the information and documents listed in Exhibit
3.11.2, attached hereto.

 

Article 4.

 

Licensing Provisions

 

4.1.                            License Grant.

 

4.1.1                        License to Market.  Subject to the terms and
conditions of this Agreement, Online grants to the each of the Licensees a
nontransferable, exclusive license solely to market the Products to persons and
entities in the Territory and only using materials produced from Masters
provided by Online, as described herein.  This license does not give the
Licensees any ownership in the Intellectual Property or any right to sublicense
any of the rights and licenses granted herein, including the right to market the
Workshops and Home Study Program or to provide any training or presenting of the
Workshops.

 

4.1.2                        Trademark License.  Online grants to each of the
Licensees a limited license to use the Trademarks only in accordance with the
terms of this Agreement.  Each use of the Trademarks must be approved in writing
by Online prior to use.  This license does not give the Licensees any rights in
the Trademarks other than explicitly stated herein.

 

4.1.3                        License Term.  The term of the license granted
hereunder shall commence on the Effective Date of this Agreement given on the
signature page and shall continue until terminated according the



 

12

--------------------------------------------------------------------------------


 

provisions herein. At the termination of this Agreement for whatever reason, all
licenses granted herein shall immediately cease.

 

4.1.4                        Territory.  The Territory covered by this Agreement
is as defined above.  The Parties contemplate the possibility of including
additional Asian countries to the Territory.  The Parties may expand, change or
reduce the Territory only by a written addendum to this Agreement.

 

4.1.5                        License Scope.  The above licenses extend to
Products marketed by Licensees under the above Trademarks, including Products
that may be co-branded with other parties collaborating with Online, including
but not limited to Business Week and CNBC (“Co-brand Marketing”), and that are
marketed by the Licensees, at the sole discretion of Online.  In the event that
Online involves Licensees in Co-brand marketing, Licensees shall adhere to all
restrictions and requirements of the Co-brand Marketing collaborators with
Online.  The scope of the licenses granted herein does not extend to Products
that are marketed by entities other than Licensees with or without collaboration
with Online and/or  with or without other goods and services, at the sole
discretion of Online.

 

4.1.6                        License Fee.   Licensees shall each pay a license
fee, net of withholding tax, if any, to Online (“License Fee”) for the licenses
to the Intellectual Property granted hereunder, the following payments: (1) for
the sale of each Public Workshop – US$75.00, and (2) for the sale of each Home
Study Program - $US25.00.  All License Fee payments shall be made monthly from
Licensees to Online within ten (10) days after the end of each month and shall
be accounted for in each Monthly Report, described herein.

 

4.2                               License Restrictions

 

4.2.1                        No Transfer of Rights.   The Licensees shall not
enter into any agreements or relationships that would transfer to any third
party any rights in the Workshops or related materials.

 

4.2.2                        Restricted Use.   The Licensees shall not do any
act or thing inconsistent with this License, including presentation of the
Workshops  without the prior written authorization of Online.  The Licensees
shall not modify, translate, copy or transfer to any third party any Online
marketing materials or any other Online materials without the prior written
consent of Online.

 

4.2.3                        Use of Third Party Materials.  This Agreement does
not license the Licensees to market or use any materials not specifically
provided by Online.

 

4.2.4                        No Product Re-creation.  Except to make copies of
Masters, as provided herein, none of the Licensees, Rejoice, Cappi or Chong &
Tan shall duplicate, disassemble, reverse engineer or otherwise attempt to
re-create



13

--------------------------------------------------------------------------------


 

any of the Products or any materials, items, software or tools provided, managed
or specified by Online, including but not limited to websites associated with
Online, such as WallStreetCity and all InvestorToolbox websites, as well as
manuals, videos and other materials used in the presentation of the Workshops or
Home Study Programs.

 

Article 5.

 

Marketing of Workshops and Home Study Programs

 

5.1.                            Marketing and Marketing Support.

 

5.1.1                        Implementation Plan.  The Licensees shall each
provide Online with an implementation plan and guidelines for marketing the
Products to in the Territory (“Implementation Plan”), including but not limited
to advertising, marketing, sales, collections, organization strategy, and
staffing.   Such Implementation Plan shall be updated by the Licensees and
reviewed and approved by Online annually no later than each anniversary of the
Effective Date to maintain this Agreement in effect.

 

5.1.2                        Marketing and Sales of Products.  The Licensees
shall market all Products in the manner determined by Online.  The Licensees
shall market all training for the Workshops at a per person charge, which
includes materials, presenter fees, facilities, overhead and profit.  In all
marketing, The Licensees shall charge the prices for the Products provided
herein, which are subject to change by Online from time to time, at Online’s
sole discretion.  In the event of uncertainty regarding Online’s prices, the
Licensees shall consult with Online to obtain those prices prior to making an
offer to a potential customer.  The Licensees shall process all invoicing to and
collections from customers.

 

5.1.3                        The Licensees shall book all sessions for the
Public Workshops, and notify Online in writing at least two (2) months in
advance in order to allow sufficient time for pre-course materials and
scheduling of the Public Instructors and Speakers.

 

5.1.4                        Advertising.   The Licensees shall advertise the
Workshops only to potential Participants in the Territory.   Online shall
provide masters for all advertising and marketing materials and documents
(“Master Advertising Materials”).  The Licensees shall use only advertising and
marketing materials and documents that have been copied from the Master
Advertising Materials.  Neither Rejoice, Cappi, Chong & Tan nor Licensees shall
revise, modify, delete or translate, in whole or in part, any portion of the
Master Advertising Materials without the written authorization of Online. 
Advertising and marketing via the internet shall be conducted only as stated in
Paragraph 5.1.6.

 

5.1.5                        Pricing.  Online shall establish and revise the
price and charges for the Products from time to time, in its sole discretion. 
The current prices as



14

--------------------------------------------------------------------------------


 

of the Effective Date for the Products (“Product Prices”) is (1) one-day
Workshop – US$1,995.00 to $2,495.00, (2) two-day Workshop – US$2,495.00 to
$2,995.00, and (3) Home Study Program - one-day materials US$995.00 to
$1,495.00, and (4) Home Study Program - two-day materials US$1.495.00 to
$1,995.00.  Licensees may state the Product Prices in equivalent local currency,
at the prevailing rate of exchange, but all sales of the Product shall be made
in U.S. Dollars.  In the event that value added taxes and goods and services
taxes are required, they shall be added to the above stated Product Prices to
calculate the final sales prices of the Products.

 

5.1.6                        Internet Advertising and Marketing.  Online shall
provide all designing, hosting and maintenance of websites and internet
advertising and marketing of the Products, including any websites and webpages
used for advertising and marketing of the Products in the Territory and email
marketing activities (collectively “Online’s Internet Activity”).  Licensees
shall not establish or maintain a separate website for advertising or marketing
the Products. Licensees may propose content that would be specific for internet
advertising and marketing in the Territory, and Online may post such content on
appropriate websites or webpages, in its sole discretion.  Any domain name that
has been registered by Licensees, Rejoice, Cappi or Chong & Tan may only be used
in connection with the advertising or marketing of the Products with the
approval of Online and only under license from Online during the time that this
Agreement is in effect.  Upon request from Online, and in no event later than
the termination of this Agreement, any domain name that includes part or all of
any Trademark and that is registered by Licensees, Rejoice, Cappi or Chong & Tan
shall be transferred to Online or its nominee.

 

5.1.7                        Online’s Systems Activity.  All systems, including
computers, software and databases, used by Licensees in the operation of its
business in the Territory (“Licensees Systems”) shall be provided by each of the
Licensees at its own expense.  Licensees shall first obtain Online’s approval
before purchasing such Licensees Systems in order to coordinate with Online’s
systems.  As part of Online’s activities in establishing and maintaining the
systems for Online and all of its affiliates (“Online’s Systems Activities”),
Online shall assist Licensees in setting up and operating its Licensees Systems
to expedite and facilitate the establishment and operation of Licensees Systems
and to effectively coordinate with Online systems.

 

5.1.8                        Per-unit Reimbursement.  Each of the Licensees
shall reimburse Online for that portion of the Online Internet Activities and
Online’s System Activities, recited in Paragraphs 5.1.6 and 5.1.7, that affects
that Licensee and enables it to effectively carry out Licensees’ Business in the
Territory  by making a per-unit reimbursement payment to Online (“Per-unit
Reimbursement”) as follows: (1) for the sale of each Public Workshop –
US$220.00, and (2) for the sale of each Home Study



15

--------------------------------------------------------------------------------


 

Program - $US75.00.  All Per-unit Reimbursement  payments, net of withholding
taxes, if any, shall be made monthly from Licensees to Online within ten (10)
days after the end of each month and shall be accounted for in each Monthly
Report, described herein. Per-unit Reimbursement payments to Online may be made
in whatever manner is required by Online, including by electronic bank transfer
to Online’s designated bank account.

 

5.2                               Training

 

5.2.1                        Participant Materials.  Online shall provide
masters of all materials needed by the participants for the Workshops (“Master
Participant Materials”).  Licensees shall reproduce and prepare all participant
materials (“Participant Materials”) only from the Master Participant Materials. 
All Participant Materials shall be provided to Participants of the Workshops at
no additional charge. Neither Rejoice, Cappi, Chong & Tan nor Licensees shall
revise, modify, delete or translate, in whole or in part, any portion of the
Master Participant Materials without the written authorization of Online.  All
Participant Materials shall include an appropriate copyright notice stating that
the copyrights in the Participant Materials belong to Online’s parent company,
INVESTools Inc.

 

5.2.2                        Facilities and Scheduling. Licensees shall be
responsible for the scheduling and payment for all facilities and equipment
needed for the Workshops.

 

5.2.3                        Participant Information.  As a minimum, in
connection with each Workshop, the Licensees shall notify Online of the
following information:  (a) Participant organization name and location of
Workshop, (b) proposed date of the Workshop, (c) number of Participants, (d)
number of Participants who are managers and non-managers, (e) contact person to
receive pre-work materials and Participant Materials, and (g) contact person for
overall account management.

 

5.2.4                        Public Workshop and Preview Presentations.  Online
shall provide and coordinate the presentation, speaking and instruction of all
training to Participants in the Previews and Public Workshops and shall select
all Speakers and Public Instructors therefore. Online shall invoice  the
Licensees for all its costs in connection with such Workshops, including travel,
lodging and meals, for the Speakers and Public Instructors at Online’s
prevailing rate. Payment on all invoices shall be due thirty (30) days after the
date of Online’s invoice.

 

5.2.5                        Private Workshop Presentations.  Licensees shall be
responsible for the training and instruction of all Private Workshops. 
Licensees shall use only Private Instructors that have received training and
certification in writing (“Certification”) by Online for instructing Private
Workshops.  Online reserves the right, at its sole discretion, to revoke the
Certification



16

--------------------------------------------------------------------------------


 

of any Private Instructor and/or to require more training for any Private
Instructor before the Private Instructor can provide further instruction.  As of
the date of this Agreement, those who have received Certification by Online
are:  Michael Woo.

 

5.2.6                        Combined Participant Training.   In Private
Workshops, the Licensees may provide training for Participants with respect to
private Workshops in combined program sessions which draw Participants from
several corporations, associations or other such entities.

 

5.3                               Home Study Program

 

5.3.1                        Licensees shall prepare all home study materials
(“Home Study Materials”) for the Home Study Program solely from masters provided
by Online for that purpose (“Master Home Study Materials”).  Neither Rejoice,
Cappi, Chong & Tan nor Licensees shall revise, modify, delete or translate, in
whole or in part, any portion of the Master Home Study Materials without the
written authorization of Online.  All Home Study Materials shall include an
appropriate copyright notice stating that the copyrights in the Participant
Materials belong to Online’s parent company, INVESTools Inc.

 

5.3.2                        Licensees shall market the Home Study Program only
in accordance with the approval of Online in all aspects, including but not
limited to market channels, prices and marketing approaches.

 

5.3.3                        Home Study Program may also be ordered from Online
at its prevailing international prices, including shipping, customs and duties.

 

5.4                               Online Website Access.  As part of the
Workshop benefits, Licensees shall provide six-month free Online Website Access
to all purchasers of the Workshops or Home Study Program.  Thereafter, a charge
for continued Website Access shall be made directly by Online and shall be paid
directly to Online by each subscriber.  No charges for Online Website Access
shall be included in the Revenues hereunder.

 

Article 6.

 

Intellectual Property and Related Matters

 

6.1                           Intellectual Property Ownership.

 

6.1.1                        All Intellectual Property, as defined herein, and
all documents and materials embodying said Intellectual Property are owned
exclusively by Online.  Nothing herein gives Licensees, Rejoice, Cappi or Chong
& Tan any rights in the Intellectual Property, except for the explicit licenses
recited herein.

 

17

--------------------------------------------------------------------------------


 

6.1.2                        Online shall also own any improvements,
modifications, updates, additions, translations, culturalizations and other
derivative works developed from the Intellectual Property (collectively
“Derivative Works”), whether developed by Online, Licensees, Rejoice, Cappi,
Chong & Tan or by any third party developer, including an employee or contractor
working therefor.  The Parties agree to obtain a contractual agreement with any
such third party developer assigning the rights to any Derivative Work on which
the third party developer works.

 

6.1.3                        The Licensees, Rejoice, Cappi and Chong & Tan
acknowledge that the goodwill and ownership in the Intellectual Property and
Derivative Works, including the Trademarks, belong to Online and that any use of
the Trademarks by Licensees, Rejoice, Cappi or by Chong & Tan shall be solely
for the benefit of Online.

 

6.2                           Names, Trademarks and Trade Indicia.  During the
term of this Agreement, the Licensees, Rejoice, Cappi and/or Chong & Tan shall
not use any trademarks, trade names or other trade indicia of Online, including
the Trademarks defined herein, except with the written authorization of Online
and only as specifically authorized in this Agreement.  The term “Investools” in
the corporate and trade names of the Licensees may only be used with the
approval of Online and in a manner stipulated by Online.  Upon termination of
this Agreement for whatever reason, the Licensees, Rejoice, Cappi and Chong &
Tan each agree and covenant that they shall immediately remove all uses of
“Investools” and any other trademarks, trade names and other trade indicia of
Online, including the Trademarks defined herein, from the Licensees’ materials,
advertising, letterhead, business cards, signage, websites, company names, trade
names and any other usage.

 

6.3                               Confidential Information.

 

6.3.1                        The Parties possess certain confidential
information regarding their respective business affairs, plans or activities
(“Information”).  Said Information includes, but is not limited to, trade
secrets, proprietary information, business strategies, shareholder names,
customer names, marketing plans, supplier names, costs, applications,
specifications, software, formulas, plans, designs, and manufacturing
procedures. All documents containing such Information that are disclosed
pursuant to this Agreement shall be marked as confidential to the extent such is
required for the provisions of this Section 6 to be enforceable in each
jurisdiction of the Territory.

 

6.3.2                        During the term of this Agreement, each Party
agrees to disclose this Information to the other Party as the Party deems
necessary in its sole discretion for the sole purpose of performance under this
Agreement.  The Parties agree to utilize such Information only for the purposes
described herein, and to otherwise hold such Information confidential pursuant
to the terms of this Agreement and subject to the following conditions:

 

18

--------------------------------------------------------------------------------


 

6.3.3                        The Parties shall hold all Information in trust and
confidence and agree it shall be used only for the contemplated purpose of this
Agreement given herein and shall not be used for any other purpose or disclosed
to any other third party.

 

6.3.4                        The obligations of non-disclosure and non-use shall
be in effect from the date of disclosure of the Information until the
Information becomes public knowledge in a manner other than by some act of a
Party that does not own the Information.

 

6.3.5                        It is understood the foregoing obligations of
confidentiality and non-use shall not apply to any Information known by the
Parties prior to disclosure under this Agreement, generally known to the public
as may be required by law to be disclosed or become public knowledge through no
fault of the Parties, or disclosed to the Parties by a third party having a
legal right to make such disclosure.

 

6.4                               Non-compete and Non-solicitation,  As a
condition to entering into this Agreement, Rejoice, Cappi, Chong and Tan each
agree that, for a period of two (2) years following the termination of this
Agreement, they shall not, individually or collectively:  (1) compete with or
engage in a business that is competitive with any of the Licensees’ Business or
Online’s Business in the Territory or any of the marketplaces where the Licensee
and/or Online provide their Products or conduct business, (2) directly or
indirectly solicit for employment of or a contractual arrangement with any of
Licensees’ or Online’s employees or contractors, or (3) use of any Licensees’ or
Online’s lists of customers, vendors, or clients in any business in the
Territory.  At the request of Online, Chong & Tan and Rejoice, Cappi agree to
each execute a separate agreement with Online incorporating the provisions of
this Paragraph.

 

6.5                               Conduct and Compliance With Law.

 

6.5.1                        During the term of this Agreement, no Party shall:

 

6.5.1.1               Do any act or deed with the intention of harming the
business operations of the other Party or for the purpose of taking a business
opportunity from the Licensees.

 

6.5.1.2               Do any act contrary to any provision in this Agreement,
except with the prior express written approval of the other Party.

 

6.5.1.3               Do any act that would make it impossible to carry on the
intended purpose of this Agreement.

 

6.5.1                        Licensees, Rejoice, Cappi and Chong & Tan shall
comply with all laws, rules and regulations of all governmental entities in the
Territory in carrying out the terms and provisions of this Agreement.  Any
breach of this provision shall be a material breach that may result in
termination of this Agreement, at Online’s option.

 

19

--------------------------------------------------------------------------------


 


ARTICLE 7.


 


RIGHT OF TRANSFER

 

7.1                               Transfers/Sales of Online’s Ownership of
Licensees.

 

7.1.1                        Any transfer or sale of part or all of any rights
or interests in this Agreement, including but not limited to Online’s ownership
interest in each of the Licensees by Online to any other entity or person may be
made at Online’s sole discretion.

 

7.1.2                        In the event of said transfer or sale, Licensees,
Rejoice, Cappi and Chong & Tan shall continue with business as usual, subject to
any changes determined by resolution of the Board.

 

7.1.3                        In the event of said transfer or sale, the assign
of any or all of the ownership interest in the Licensees shall have the same
rights and obligations as Online would have under this Agreement.

 

7.2                               Transfer/Assignment of Chong &Tan’s
Disbursement Rights.  Rejoice, Cappi and/or Chong & Tan shall not transfer or
assign any right or interest they have under this Agreement, including but not
limited to their Disbursement Rights, without the prior written approval of
Online.

 


ARTICLE 8.


 


TERMINATION OR WINDING UP OF AGREEMENT

 

8.1                             Termination.  This Agreement shall commence on
execution of this Agreement and shall continue until the first of any of the
following events occur:

 

8.1.1                        A review of each of the Licensees’ operations by
Online, in consultation with Chong & Tan, will be held periodically at Online’s
discretion to review the viability of each of the Licensees under this
Agreement.  It will be at the sole discretion of Online to decide at this review
if the Agreement is viable and/or profitable.  Should Online decide the
Agreement not to be viable and/or profitable it may terminate the Agreement with
respect to one or more of the Licensees at this point.

 

8.1.2                      Termination on Occurrence of Stated Events:  This
Agreement will terminate automatically for each Licensee on the occurrence of
any of the following events:

 

8.1.2.1               A two thirds (2/3) vote of that Licensee’ Board.

 

8.1.2.2               A material change in either Party’s ability to perform
under this Agreement for a period of Forty-Five (45) consecutive days,



20

--------------------------------------------------------------------------------


 

however if this inability to perform is due to medical reasons then Ninety (90)
consecutive days.

 

8.1.2.3               Dissolution, termination of existence, insolvency,
business failure, appointment of a receiver, assignment for the benefit of
creditors, or the commencement of any proceeding under any bankruptcy or
insolvency law by or against either Party to this Agreement.

 

8.1.2.4               Termination by Online pursuant to paragraph 8.1.1

 

8.1.3                        Termination for Default:  If any Party defaults in
the performance of this Agreement or materially breaches any of its provisions,
the non-breaching Party may terminate this Agreement by giving written
notification to the breaching Party.  Said notice of termination shall be
effective immediately on receipt of notice by the breaching Party, one (1) day
after sending the notice by facsimile, or five (5) days after sending the notice
by U.S. mail in accordance with this Agreement, whichever occurs first.  The
Party in default shall have Thirty (30) days after the notice of termination is
effective to cure the default.  If the default is not cured within said Thirty
(30) days, this Agreement shall automatically terminate.  For the purposes of
this paragraph, material breach of this Agreement includes, but is not limited
to, the following:

 

8.1.3.1               Any Party’s material breach of any representation or
agreement contained in this Agreement.

 

8.1.3.2               Any voluntary or involuntary assignment or transfer by
Rejoice, Cappi,   Chong & Tan of its Disbursement Rights, without the consent of
Online.

 

8.1.3.3               Any breach of the Agreement resulting in immediate harm to
Online, including but not limited to the provisions in Sections 2.4, 4.2, 6 and
7.2.

 

8.1.4                        Either Party may immediately terminate this
Agreement by notice to the other Party, in the event that the other Party is in
breach of any of the provisions of Article 6.

 

8.1.5                        Mutual Termination.  The Parties may, at any time,
mutually agree to terminate this Agreement.

 

8.1.6                        The termination of this Agreement shall
automatically result in the termination of any Sublicense Agreements, as well as
the automatic termination of any other contractual relationships of Licensee
with any parties regarding the subject matter of this Agreement.

 

8.2  Winding Up.  Upon termination of this Agreement, the following shall take
immediate effect:


 

21

--------------------------------------------------------------------------------


 


8.2.1                        ALL CONTRACTS ENTERED  INTO BY LICENSEES BEFORE
TERMINATION THAT HAVE NOT BEEN FULFILLED AT THE TIME OF TERMINATION SHALL BE, AT
THE OPTION OF ONLINE, (1) TERMINATED WITH A REFUND TO THE CUSTOMER, (2) ASSIGNED
TO ONLINE OR ITS NOMINEE, OR (3) PERFORMED BY LICENSEES UNDER ONLINE’S
SUPERVISION.

 

8.2.2                        All Revenues from contracts performed by Licensees
as provided in in Paragraph 8.2.1 shall be deposited in Account A for
disposition according to the provisions of the Agreement.

 

8.2.3                        All monies due to be paid to Online by Licensees
under the terms of the Agreement prior to termination shall immediately become
due and payable to Online.

 

8.2.4                        Termination of this Agreement shall not require the
payment to Licensees, Rejoice, Cappi or to Chong & Tan of any funds, monies,
equity or amounts other than as specifically provided herein.

 


8.2.5                        THE ACTIVITIES OF THE LICENSEES AND ITS
SUBSIDIARIES SHALL BE WOUND UP AS QUICKLY AS   REASONABLY POSSIBLE, ALL DEBTS,
LIABILITIES AND OBLIGATIONS SHALL BE PROMPTLY PAID.  THEREAFTER, ANY EXCESS
FUNDS SHALL BE PRORATABLY DISTRIBUTED AS FOLLOWS: SEVENTY-FIVE PERCENT (75%)  TO
ONLINE AND TWELVE POINT FIVE PERCENT (12.5%) EACH TO REJOICE AND CAPPI.


 


8.2.6                        ALL MASTERS PROVIDED BY ONLINE, INCLUDING BUT NOT
LIMITED TO THE MASTER ADVERTISING MATERIALS, MASTER PARTICIPANT MATERIALS AND
MASTER HOME STUDY MATERIALS, DESCRIBED IN SECTION 5 HEREIN, SHALL BE RETURNED TO
ONLINE, TOGETHER WITH ALL COPIES OF THE SAME IN THE POSSESSION OR UNDER THE
CONTROL OF THE LICENSEES, REJOICE, CAPPI AND/OR CHONG & TAN.  ALL PROPERTY AND
DOCUMENTS CONTAINING INFORMATION THAT WERE PROVIDED BY EACH PARTY SHALL BE
RETURNED TO SAID PARTY.


 


8.2.7                        LICENSEES, REJOICE, CAPPI AND CHONG & TAN SHALL
CEASE USING ALL OF THE INTELLECTUAL PROPERTY OF ONLINE, INCLUDING BUT NOT
LIMITED TO ITS TRADEMARKS, COPYRIGHTS IN THE MASTERS, CONFIDENTIAL INFORMATION,
AND RELATED SUBJECT MATTER.

 


8.2.8                        ONLINE AGREES TO INDEMNIFY REJOICE, CAPPI OR CHONG
& TAN AGAINST ANY AND ALL DEBTS, LIABILITIES, OBLIGATIONS AND LEGAL ACTIONS
AGAINST THE LICENSEES SHOULD THE AGREEMENT BE TERMINATED BECAUSE OF BREACH BY
ONLINE OR BY ONLINE UNDER PARAGRAPH 8.1.1 AND NOT DUE TO ANY FAULT OF REJOICE,
CAPPI OR CHONG & TAN.

 

8.3    Final Accounting.  Upon termination, Licensees, Rejoice, Cappi and Chong
& Tan shall, within thirty (30) days of the date of termination, provide Online
with a final written report, accounting of the status of Licensees, including
but not limited to the following:

 

 

(1)

all revenue, expenses and payments for the current Fiscal Year,

 

22

--------------------------------------------------------------------------------


 

 

(2)

all outstanding accounts receivable and payable,

 

(3)

all tangible and intangible property,

 

(4)

current funds and other liquid assets on hand,

 

(5)

a list of the employees working for the Singapore and Subsidiary entities, their
salaries and any employment-related contractual obligations, including copies of
the relevant contracts

 

(6)

a list of all contractual obligations with vendors and suppliers

 

(7)

a list of all contractual obligations with customers and clients, including
copies of the relevant contracts

 

(8)

any litigation or claims, threatened or actual

 

(9)

a list of the names and addresses of all vendors, suppliers, customers and
clients of Licensees

 


ARTICLE 9.


 


INDEMNIFICATION

 

9.1                               Online Indemnification.  Online agrees to:
(a) defend Chong & Tan, Rejoice, Cappi and/or the Licensees, and each of their
officers, directors, shareholders, and employees (each the “9.1 Indemnified
Party”), jointly and severally, against any and all suits, actions, claims, or
proceedings, (collectively, the “9.1 Claims”) brought against any 9.1
Indemnified Party by any customer, governmental authority or other third party
in any jurisdiction of the Territory and arising out of any action or inaction
by Online that (1) breaches, violates or is otherwise inconsistent with any part
of this Agreement, (2) is a wrongful act, whether intentional or negligent, or
(3) is a violation of federal, state or local laws or regulations; and (b) hold
harmless and indemnify any 9.1 Indemnified Party from any and all liabilities,
losses, damages, and expenses (including without limitation all legal and expert
fees and expenses and all cost of investigation) suffered or incurred by any 9.1
Indemnified Party in connection with said 9.1 Claim.

 

9.2                               Chong & Tan, Rejoice and Cappi.  Chong & Tan,
Rejoice and Cappi jointly and separately agree to: (a) defend Online and/or the
Licensees, and each of their officers, directors, shareholders, and employees
(each the “9.2 Indemnified Party”), jointly and severally, against any and all
suits, actions, claims, or proceedings, (collectively, the “9.2 Claims”) brought
against any 9.2 Indemnified Party by any customer, governmental authority or
other third party in any jurisdiction of the Territory and arising out of any
action or inaction by any of Chong & Tan, Rejoice or Cappi that (1) breaches,
violates or is otherwise inconsistent with any part of this Agreement, (2) is a
wrongful act, whether intentional or negligent, or (3) is a violation of
federal, state or local laws or regulations; and (b) hold harmless and indemnify
any 9.2 Indemnified Party from any and all liabilities, losses, damages, and
expenses (including without limitation all legal and expert fees and expenses
and all cost of investigation) suffered or incurred by any 9.2 Indemnified Party
in connection with said 9.2 Claim. Excepted from 9.2 Claims are all actions of
Chong and/or Tan that are rightfully within the scope of their employment by
Licensees.  The combined indemnification obligations of Chong & Tan, and/or
Ensett, as described in this



23

--------------------------------------------------------------------------------


 

Paragraph, shall be limited to US Two Hundred and Fifty Thousand Dollars
(US$250,000.00).

 

9.3                               Licensees.  Licensees jointly and separately
agree to: (a) defend Online and/or Rejoice, Cappi, or Chong & Tan and each of
their officers, directors, shareholders, and employees (each the “9.3
Indemnified Party”), jointly and severally, against any and all suits, actions,
claims, or proceedings, (collectively, the “9.3 Claims”) brought against any 9.3
Indemnified Party by any customer, governmental authority or other third party
in any jurisdiction of the Territory and arising out of any action or inaction
by the Licensees that (1) breaches, violates or is otherwise inconsistent with
any part of this Agreement, (2) is a wrongful act, whether intentional or
negligent, or (3) is a violation of federal, state or local laws or regulations;
and (b) hold harmless and indemnify any 9.3 Indemnified Party from any and all
liabilities, losses, damages, and expenses (including without limitation all
legal and expert fees and expenses and all cost of investigation) suffered or
incurred by any 9.3 Indemnified Party in connection with said 9.3 Claim.

 


ARTICLE 10.


 


GENERAL PROVISIONS

 

10.1                        Relationship of the Parties..  This Agreement does
not constitute any Party as the agent or legal representative of the other Party
for any purpose whatsoever.  No Party is granted any express or implied right or
authority by any other Party to assume or to create any obligation or
responsibility on behalf of, or in the name of, the other Party, or to bind the
other Party in any manner or thing whatsoever.

 

10.2                        Notice of Claims.  If during the term of this
Agreement, any Initial Party shall have reason to believe there may be a claim
against itself or the other Initial Party in respect of any transaction growing
out of this Agreement, it shall notify the other Initial Party in writing within
thirty (30) days after it knows, or has reason to know, of any such claim. 
Failure to give the notice prescribed above shall relieve the other Initial
Party that is not notified from any and all liability on any such claim in
respect to any transaction growing out of this Agreement.  The provisions of
this section shall survive the termination of any other provisions of this
Agreement.

 

10.3                        Law.  This Agreement shall be governed by and
construed in accordance with the laws of the country where legal proceedings are
brought, as provided in Paragraph 10.7,  without regard to conflict of laws
provisions.

 

10.4                        Attorneys’ Fees.  If this Agreement gives rise to a
lawsuit or other legal proceeding between any of the Parties hereto, the
prevailing Party shall be entitled to recover court costs, necessary
disbursements (including without limitation expert witnesses’ fees) and
reasonable attorneys’ fees, in addition to any other relief such Party may be
entitled.  This provision shall be construed as applicable to the entire
contract.

 

24

--------------------------------------------------------------------------------


 

10.5                        Injunctive Relief.  The Parties hereby agree the
subject matter of this Agreement is unique, unusual and extraordinary in nature
such that it has a peculiar value, the loss of which cannot be reasonably or
adequately compensated in damages in an action at Law.  Each  Party, therefore,
expressly agrees that the other  Party, in addition to any other rights or
remedies which the other  Party may possess, shall be entitled to injunctive and
other equitable relief to prevent or remedy a breach of this Agreement by a
Party.

 

10.6                        Binding on Heirs.  This Agreement shall be binding
on and shall inure to the benefit of the heirs, executors, administrators,
successors, and assigns of the Parties.

 

10.7                        Jurisdiction/Venue.  If any dispute arises out of
this Agreement, it is agreed that jurisdiction and venue for any legal
proceedings brought by Licensees, Rejoice, Cappi and/or Chong or Tan against
Online shall lie exclusively in a competent court in the County of Salt Lake,
Utah, U.S.A.  Jurisdiction and venue for any legal proceedings brought by Online
against Licensees, Chong, Tan, Rejoice and/or Cappi shall lie exclusively in the
courts of Singapore and/or Hong Kong, at Online’s sole option.  Licensees,
Rejoice, Cappi and Chong & Tan irrevocably submit to the non-exclusive
jurisdiction and venue of the courts of Singapore or Hong Kong. The existence of
legal proceedings between the Parties in one or more jurisdictions shall not
preclude the undertaking of legal proceedings in any other jurisdiction, whether
concurrent or not.

 

10.8                        Entire Agreement/Modification.  This Agreement
supersedes any and all other agreements, either oral or in writing, between the
Parties hereto with respect to the subject matter hereof, and no other
agreement, statement, or promise relating to the subject matter of this
Agreement that is not contained herein shall be valid or binding.  Any
modification of this Agreement will be effective only if it is in writing.

 

10.9                        Assignment.  Rejoice, Cappi or Chong & Tan may not
assign any right or interest arising under this Agreement without the prior
written consent of Online.  Online may assign any right or interest it has under
this Agreement, as provided in Section 7.1 above.

 

10.10                 Severability.  If any provision in this Agreement is held
by a court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.

 

10.11                 Waiver.  The waiver by any Party of any breach of a
provision of this Agreement by the other Party shall not constitute a continuing
waiver or a waiver of any subsequent breach of the same or of a different
provision of this Agreement.  Except as otherwise specifically provided in this
Agreement, nothing contained herein shall be deemed to restrict or prevent any
Party from exercising legal or equitable rights or from pursuing legal or
equitable remedies in connection herewith.

 

25

--------------------------------------------------------------------------------


 

10.12                 Notices and Requests.  Except as otherwise provided
herein, any notice, demand, or request required or permitted to be given
hereunder shall be in writing and shall be deemed effective Seventy-Two (72)
hours after having been sent via facsimile to the addressee at the office set
forth in the first paragraph of this Agreement, and having received proof of
transmission.  A copy of any such notice shall be sent to the receiving party on
the day of facsimile transmission and the sending party shall verify receipt of
the facsimile transmission by a telephone call to the receiving party.

 

10.13                 Section Headings.  The headings of the paragraphs of this
Agreement have been set forth for convenience only and are not intended to
influence the interpretation of this Agreement.

 

10.14                 Construction.  Each Party cooperated in the drafting of
this Agreement.  If any construction is to be made of any provision of this
Agreement, it shall not be construed against either Party on the ground such
Party was the drafter of the Agreement or any particular provision.

 

10.15                 Time is Of The Essence.  Time is of the essence in this
Agreement.

 

10.16                 Entity Authorization.  Each signatory of this Agreement
represents and warrants that this Agreement and the undersigned’s execution of
this Agreement has been duly authorized and approved by the corporation’s Board
of Directors, if necessary, or the governing board of the entity, if necessary. 
The undersigned officers and representatives of the entities executing this
Agreement on behalf of the entities represent and warrant they possess full
authority to execute this Agreement on behalf of the entities.

 

10.17                 Execution By Facsimile.  This Agreement may be executed by
the Parties and transmitted by facsimile.  A facsimile signature of a Party
shall be binding as an original.  If a Party sends a copy of the Agreement or
part thereof with that Party’s signature by facsimile, that Party shall promptly
send the original by first class mail.

 

10.18                 Remedies.  The Parties acknowledge that compliance with
paragraphs 6.2, 6.3 and 6.4 is necessary to protect the business interests and
goodwill of Online, and that a breach of any of these provisions will
irrevocably and continually damage Online, for which money damages are not
adequate.  Consequently, if Licensees, Rejoice, Cappi, Chong or Tan breaches or
threatens to breach any of the obligations of paragraphs 6.2, 6.3 and 6.4 of
this Agreement, Online shall be entitled to a preliminary and permanent
injunction, prohibiting Licensees, Rejoice, Cappi, Chong and/or Tan from further
violating this Agreement.  Online shall also be entitled to obtain any other
remedy cumulative under law and/or money damages from Licensees, Rejoice, Cappi,
Chong or Tan in the event of such breach.   Nothing in this Agreement shall
prohibit Online from also pursuing any other remedy available.  No action by
Online in pursuing a given remedy shall constitute an election to forego other
remedies existing in law or equity.

 

26

--------------------------------------------------------------------------------


 

10.19                 Survivorship.  The rights and obligations of the following
provisions shall survive the termination of this Agreement and shall remain in
full force and effect:  Paragraphs 6.1, 6.2, 6.3, 6.4, 8.2, 8.3, 10.2 and all of
Sections 9 and 10.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

ONLINE INVESTORS ADVANTAGE INCORPORATED

 

/s/ PAUL A. HELBLING

 

INVESTOOLS ASIA PACIFIC PTE LTD

By:

Paul Helbling

 

 

 

 

 

 

By:

/s/ CHONG HON LEONG

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

Printed Name:  Chong Hong Leong

 

/s/ DAVID W. MCCOY

 

 

 

 

 

By:

David McCoy

 

Title:

President

 

 

 

 

 

 

 

Title:

President

INVESTOOLS HONG KONG LIMITED

 

 

 

 

 

 

ONLINE SIGNATURE DATE:  12/19/02

 

BY:

/S/ TAN LIP MENG

 

 

 

 

 

 

 

 

 

 

 

PRINTED NAME:  TAN LIP MENG

 

/s/ CHONG HON LEONG

 

 

 

 

Hon Leong Chong, Individually

Title:  Director

/s/ TAN LIP MENG

 

 

 

 

 

Eric Tan, individually

 

 

 

 

 

REJOICE EDUMEDIA PTE. LTD.:

 

 

 

By:

/s/ CHONG HONG LEONG

 

 

 

 

Printed Name:

Chong Hon Leong

 

 

 

 

Title:

Director

 

 

 

 

CAPPI MANAGEMENT PTE. LTD.:

 

 

 

By:

/s/ TAN LIP MENG

 

 

 

 

Printed Name:

Tan Lip Meng

 

 

 

 

Title:

Director

 

 

27

--------------------------------------------------------------------------------